USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 1 of 7




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DAVID SMITH,

              Plaintiff,

                     v.                       CAUSE NO. 3:18-CV-639-RLM-MGG

 MARK SEVIER, et al.,

              Defendants.

                               OPINION AND ORDER

      David Smith, a prisoner without a lawyer, is proceeding in this case on three

claims. First, Mr. Smith is proceeding “against Dr. Gary Durak, Dr. Monica Wala,

Dr. Barbara Eichman, Michelle Boren, and Richard Usdowski in their individual

capacities for compensatory and punitive damages, for being deliberately indifferent

to his serious need for medical treatment for his mental illness, in violation of the

Eighth Amendment[.]” ECF 19. at 6. Second, he is proceeding “against Warden Mark

Sevier, Warden John Galipeau, Dr. Gary Durak, Dr. Monica Wala, Dr. Barbara

Eichman, Michelle Boren, Richard Usdowski, Correctional Captain Smiley,

Correctional Captain Lewis, and Correctional Officer John Salyer in their individual

capacities for compensatory and punitive damages, for failing to provide him with

adequate bedding, in violation of the Eighth Amendment[.]” Id. at 6-7. Lastly, Mr.

Smith is proceeding “against Wexford of Indiana for compensatory and punitive

damages for following a custom or policy of delaying and denying necessary medical

care, resulting in him receiving inadequate care for his mental illness, in violation of
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 2 of 7


the Eighth Amendment[.]” Id. at 7. In November 2020, the defendants filed a joint

motion for summary judgment arguing Mr. Smith didn’t exhaust his administrative

remedies before filing suit. ECF 50. With the motion, the defendants provided Mr.

Smith the notice required by N.D. Ind. L.R. 56-1(f). ECF 53. Attached to the notice

was a copy of Federal Rule of Civil Procedure 56 and Northern District of Indiana

Local Rule 56-1.

      Under Local Rule 56-1(b)(1), “[a] party opposing [a summary judgment] motion

must, within 28 days after the movant serves the motion, file and serve (A) a response

brief; and (B) any materials that the party contends raise a genuine dispute.” Mr.

Smith received several time extensions to respond to the summary judgment motion

and was eventually granted until June 25, 2021, to file a response. This deadline

passed more than a month ago, and Mr. Smith hasn’t filed a response, so the court

will rule on the summary judgment motion.

      Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light

most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003). A party opposing a

properly supported summary judgment motion can’t just rely on allegations or




                                          2
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 3 of 7


denials in its own pleading, but rather must “marshal and present the court with the

evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying on mere speculation or conjecture

will not suffice.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir.

2009). Summary judgment “is the put up or shut up moment in a lawsuit . .

..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

      “If a party . . . fails to properly address another party’s assertion of fact as

required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of

the motion . . ..” Fed. R. Civ. P. 56(e). Because Mr. Smith hasn’t responded to the

defendants’ summary judgment motion, he hasn’t properly addressed their assertions

of fact and the court accepts these facts as undisputed:

             [Mr. Smith] alleges that, while incarcerated at Westville
      Correctional Facility (hereinafter, “WCF”), his constitutional rights
      were violated when Defendants, on August 8, 2018[,] and thereafter,
      were deliberately indifferent towards [Mr. Smith’s] objectively serious
      medical need. See, generally, ECF Nos. 9 and 19. [Mr. Smith] alleges
      that this lack of treatment by Defendants amounts to a violation of his
      Eighth Amendment rights. Id. [Mr. Smith] also alleges that Defendants
      forced him to sleep on the concrete floor of his cell for months in an
      attempt to deter him from reporting his suicidal thoughts. Id. [Mr.
      Smith] alleges that these conditions of his confinement amount to a
      violation of his Eighth Amendment rights. Id.
             ...
             The IDOC policy governing the Offender Grievance Process is
      entitled “IDOC Policy and Administrative Procedure 00-02-301, the
      Offender Grievance Process” (hereinafter, “Offender Grievance
      Process”). See, [ECF 52-1] at ¶ 6. [ ] As an inmate within the Indiana
      Department of Correction, the Offender Grievance Process was, at all
      times during his incarceration, available to [Mr. Smith]. See, Id., at ¶8.
             ...
             The grievance process begins with the informal resolution
      process. Id., at ¶10. Before filing a grievance, an offender is required to
      attempt to resolve a complaint informally and provide evidence (e.g.,



                                           3
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 4 of 7


      “To/From” correspondence, State Form 36935, “Request for Interview”)
      of said attempt. Id. If the offender is unable to informally resolve his
      complaint, the offender must submit a completed State Form 45471,
      “Offender Grievance,” no later than 10 business days from the date of
      the incident giving rise to the complaint or concern to the Offender
      Grievance Specialist. Id. at ¶11. The grievance is then screened by the
      Offender Grievance Specialist within five (5) days to determine whether
      the submitted grievance meets the requirements for the formal
      grievance as set forth in the IDOC grievance policy. Id. at ¶¶13-14. The
      Offender Grievance Specialist must then either return an unacceptable
      form or provide a receipt for an accepted form. Id. at ¶12. The Offender
      Grievance Specialist may reject the grievance form and return it to the
      offender unfiled if it does not meet the criteria outlined in the IDOC
      policy. Id. at ¶17. [ ] It is the responsibility of the offender to make the
      necessary revisions to the grievance form and to return the revised form
      to the Offender Grievance Specialist within five (5) business days from
      the date that it is returned to the offender. Id. [at ¶15.]
             If the grievance is accepted, the Offender Grievance Specialist has
      fifteen (15) business days from the date the grievance is received to
      complete an investigation and provide a response to the offender, unless
      the time has been extended. Id. at ¶19. [ ] If the offender is dissatisfied
      with the grievance response or receives no grievance response, the
      offender may appeal the response by completing the appropriate
      sections of State Form 45473, “Grievance Appeal.” Id. at ¶22. [ ]
      Warden/designee response to the offender appeals shall be completed
      within five (5) days of receipt of the appeal. Id. at ¶24. [ ] If, after receipt
      of the appeal response, the offender is still dissatisfied, or no response is
      received within the time frame, he/she may appeal to the Department
      Offender Grievance Manager. Id. at ¶25.
             ...
             Exhaustion of the grievance process requires an offender to
      attempt an informal resolution, to file a formal grievance, file an appeal
      with the Warden/Designee, and to file a second appeal with Offender
      Grievance Manager. Id. at [¶30]. The records maintained by IDOC and
      [WCF] document whether an offender followed these steps including
      filing an informal grievance, filing a formal grievance, and filing two
      appeals. Id. at [¶32].
             [WCF’s Grievance Specialist] has reviewed the records contained
      in the OGRE system and the grievance records for [Mr. Smith] who was
      housed at [WCF] when the alleged incident occurred. Id. at ¶33-35. The
      grievance records reflect that [Mr. Smith] failed to exhaust his
      administrative remedies because he did not appeal a determination
      made after filing a grievance pertaining to treatment for his mental
      illness on February 20, 2019. Id., at ¶¶36-38. The grievance records



                                             4
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 5 of 7


      reflect that [Mr. Smith] attempted to submit a grievance on October 2,
      2020[,] pertaining to treatment for his mental illness. Id., at ¶39. This
      grievance was rejected and returned to Mr. Smith because he failed to
      provide any evidence that he first attempted to informally resolve his
      complaint before filing a grievance. Id., at ¶40. [Mr. Smith] attached an
      Offender Grievance Form [dated May 28, 2019,] as an exhibit to his
      Complaint in an attempt to show that he exhausted his administrative
      remedies prior to filing his Complaint, which purports to grieve
      treatment for his mental illness. [WCF’s Grievance Specialist] never
      received this document. Id., at ¶43. Even if [WCF’s Grievance Specialist]
      did receive this document – which he did not – Offender Smith
      nonetheless failed to abide by the Offender Grievance Process to exhaust
      his administrative remedies prior to filing his Complaint. Id., at ¶¶ 44-
      45. Plaintiff never filed any grievance documents – or attempted to file
      any grievance documents – pertaining to his bedding. Id., at ¶46.
      Therefore, Offender Smith failed to exhaust his administrative remedies
      available to him regarding the complaints he has made against
      Defendants. Id., at ¶47.

ECF 51 at 2-7 (citations in original). WCF’s Grievance Specialist attests that

(1) he never received Mr. Smith’s May 28 grievance, and (2) even if Mr. Smith

submitted his May 28 grievance to the grievance office, Mr. Smith didn’t

comply with the Offender Grievance Process’ requirements to (a) notify the

Grievance Specialist after he received no receipt for this grievance, and (b)

appeal this grievance after he received no response within 20 days of

submitting the grievance. ECF 52-1 at ¶44-45.

      Prisoners are prohibited from bringing an action in federal court “until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[A]

suit filed by a prisoner before administrative remedies have been exhausted must be

dismissed; the district court lacks discretion to resolve the claim on the merits, even

if the prisoner exhausts intra-prison remedies before judgment.” Perez v. Wisconsin

Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis added). Nevertheless,



                                          5
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 6 of 7


“[f]ailure to exhaust is an affirmative defense that a defendant has the burden of

proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). The law takes a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      The undisputed facts show Mr. Smith didn’t properly exhaust any formal

grievance related to his claims in this lawsuit. It’s undisputed that: (1) Mr. Smith

didn’t appeal the denial of his February 20 grievance; (2) Mr. Smith’s October 2

grievance was rejected because it didn’t include evidence of an attempt at an informal

resolution; (3) Mr. Smith didn’t submit his May 28 grievance to the grievance office;

and (4) even if Mr. Smith did submit his May 28 grievance, he didn’t comply with the

Grievance Policy’s requirements to notify the Grievance Specialist he received no

receipt for this grievance and to appeal this grievance after he received no response.

As a result, Mr. Smith didn’t exhaust the available administrative remedies before

he filed this lawsuit. Summary judgment must be granted.

      For these reasons, the court:

      (1) GRANTS the summary judgment motion (ECF 50);

      (2) DISMISSES this case WITHOUT PREJUDICE; and

      (3) DIRECTS the clerk to enter judgment in favor of the defendants and

against Mr. Smith.




                                          6
USDC IN/ND case 3:18-cv-00639-RLM-MGG document 79 filed 08/02/21 page 7 of 7


      SO ORDERED on August 2, 2021


                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     7
